


Exhibit 10.2


        
MUTUAL SEPARATION & RELEASE AGREEMENT


This Mutual Separation and Release Agreement (“Agreement”) is made by and
between Citrix Systems, Inc. (the “Company”), and Al Monserrat (“Employee”).


WHEREAS, Employee has been employed by the Company as its Senior Vice President,
Sales and Services, since 2008;


WHEREAS, as a condition of his employment with the Company, the Company and
Employee entered into the Citrix Systems, Inc. Exempt Employee Proprietary
Information, Inventions, Non-Competition and Non-Solicitation Agreement (the
“Confidentiality Agreement”);


WHEREAS, Employee and the Company have now decided that they wish to terminate
their employment relationship on mutually-agreeable terms;


WHEREAS, the Company desires to extend certain separation benefits to Employee
to assist Employee with the transition to new employment, which benefits
Employee is not otherwise entitled to receive, and in return, Employee has
agreed to release the Company and its affiliated persons and entities from any
known or unknown claims that Employee has or may have against such
entities/persons;


NOW THEREFORE, in consideration of the mutual promises made herein, including
Employee’s continued employment through April 1, 2015, the Company and Employee
(collectively referred to as “the Parties”, and each individually a “Party”)
hereby agree as follows:


A.Consideration. In exchange for Employee’s strict compliance with all of his
obligations hereunder, the Company agrees that:


1.The Company shall provide Employee with continued employment up through and
including April 1, 2015, at which date Employee’s employment with the Company
will terminate, unless earlier terminated by the Employee (the “Termination
Date”). Commencing on January 13, 2015, and until the Termination Date, Employee
shall perform the role of Senior Vice President, Sales Strategy, of the Company
by completing an orderly transition of his duties and responsibilities as Senior
Vice President, Sales and Services, to his successor and providing ongoing
transition assistance, as requested. Other than in his role as Senior Vice
President, Sales Strategy, Employee (a) shall not have any further operational
responsibilities after January 13, 2015, and (b) hereby resigns from any
position that he holds as an officer of the Company or any of its subsidiaries,
effective as of the effective date of this Agreement. Employee shall resign from
his position as Senior Vice President, Sales Strategy, on the Termination Date,
and Employee’s access to the Company’s computer network, facilities, and other
work privileges will be terminated on the Termination Date. Should the Company
require Employee’s assistance in any reasonable respect during the period
between the date when this Agreement becomes effective and the Termination Date
(the “Transition Period”), Employee shall provide such assistance within a
reasonable timeframe and in a professional and reasonably satisfactory manner.
Employee shall also comply with all of the Company’s generally applicable rules
and policies during the Transition Period.


2.During the Transition Period, Employee shall continue to report directly to
the CEO, shall be paid his current base salary, and shall continue to be
eligible to receive the employee benefits provided by the Company to its other
similarly-situated executives (as such benefits may be changed or terminated by
the Company from time-to-time in its discretion), provided that Employee
satisfies the eligibility requirements for such benefits.



1

--------------------------------------------------------------------------------




3.Employee shall be paid his 2014 variable cash compensation based on the
Company’s actual achievement, subject to the terms, conditions and normal
payment processes of the Company’s executive variable cash compensation program.


4.During the Transition Period, and until the Termination Date, Employee shall
also continue to vest in any unvested equity awards granted to him by the
Company, which vesting shall be in accordance with the applicable equity award
agreements between Employee and the Company, and which vesting shall cease on
the Termination Date.


5.Subject to Paragraph C, the Company shall provide Employee with separation
compensation in the form of a lump sum payment equal to his current base salary
for the period from the Termination Date through January 15, 2016 (the
“Severance Period”) and his target variable cash compensation (which shall be
set at his 2014 target amount). Employee will not be eligible to receive any
variable cash compensation for any portion of calendar year 2016. Customary
payroll taxes and income tax withholdings will be deducted from the Employee’s
separation compensation payment. The lump sum payment will be made within thirty
(30) business days following the re-execution of this Agreement as set forth in
Paragraph E below.


6.The Company shall provide Employee, and his eligible dependents, at the
Company’s expense, continued medical, dental and vision insurance benefit
coverage in accordance with the provisions of COBRA for the period between the
Termination Date and January 15, 2016 (the “COBRA Coverage Period”), provided
that Employee timely executes all necessary COBRA election documentation and
remains eligible for COBRA coverage. COBRA election documentation will be sent
to Employee after Employee’s Termination Date. After the COBRA Coverage Period,
if Employee wishes to continue such COBRA coverage, Employee will be required to
pay all requisite premiums for such continued coverage.


B.Confidentiality Agreement. Employee agrees and acknowledges that at all
relevant times the Confidentiality Agreement has been in full force and effect
in accordance with its terms, that it shall continue in full force and effect as
amended by the Amendment to Confidentiality Agreement executed by Employee and
the Company, to be effective upon the effectiveness of this Agreement (the
“Amended Confidentiality Agreement”), that his agreement to continue to comply
with the Amended Confidentiality Agreement is a material inducement to the
Company to enter into this Agreement, and that Employee’s termination of
employment with the Company shall be deemed, and given effect as, a voluntary
termination of employment with the Company for purposes of Paragraph 10 of the
Amended Confidentiality Agreement. Employee further acknowledges that the
execution of Exhibit B to the Amended Confidentiality Agreement, entitled
“Citrix Systems, Inc. Termination Certification” (the “Certification”) after
termination of his employment is required by the Amended Confidentiality
Agreement. He therefore confirms that he shall sign the Certification promptly
upon any request on or after the Termination Date and further agrees that
signing the Certification promptly upon any such request is a condition to
Employee’s entitlement to payments and benefits otherwise subsequently due under
this Agreement.


C.No Consideration Absent Execution Of This Agreement/No Other Consideration.
Employee understands and agrees that the Company’s agreement to continue his
employment through the Termination Date and to provide the the lump sum
separation payment set forth in Paragraph A.5 are in return for his execution
(without revocation) of this Agreement, his timely re-execution (without
revocation) of this Agreement on or following the Termination Date as described
below, and his complete fulfillment of the promises contained herein and in the
Amended Confidentiality Agreement. Employee also understands that the
post-termination payments hereunder are contingent on his timely re-execution
(without revocation) of this Agreement as described below. Employee further
understands and agrees that he is not entitled to any additional payments or
benefits from the Company other than those described in Paragraph A, including
without limitation, any benefits under the Change of Control Agreement between
the Company and Employee, which the Company and Employee agree shall terminate
as of the date of this Agreement. The Company confirms that it will provide the
consideration set forth in Paragraph A.5 even if Employee obtains new employment
at any time prior to or during the Severance Period, so long as Employee remains
compliant with the terms of

2

--------------------------------------------------------------------------------




this Agreement and his continuing obligations to the Company, including without
limitation his obligations under the Amended Confidentiality Agreement.


D.Confidential Information and Company Property. Employee shall continue to
maintain all confidential and proprietary information of the Company and shall
continue to comply with the terms and conditions of the Amended Confidentiality
Agreement. Employee shall return to the Company (in good condition) all of the
Company’s equipment, property, and documents (whether in paper, electronic, or
other format, and all copies thereof) that are in his possession or control on
or before the Termination Date.


E.Expenses. Any expenses incurred by Employee after the Termination Date in
accordance with the Company’s Travel and Expense reimbursement policy shall only
be reimbursed if such expenses are approved in writing by Amy Meyer. For any
expenses incurred prior to the Termination Date, Employee shall seek
reimbursement pursuant to the Company’s Travel and Expense reimbursement policy.


F.General Release of Claims by Employee. Employee, for himself and his heirs,
administrators, executors, and assigns, releases the Company, and its respective
parents, divisions, subsidiaries, and affiliated entities, and each of those
entities’ respective current and former shareholders, investors, directors,
officers, employees, agents, attorneys, insurers, legal successors and assigns
(the “Released Parties”), from any and all claims, actions and causes of action,
whether now known or unknown, that Employee has, or at any other time had, or
shall or may have against those Released Parties based upon or arising out of
any matter, cause, fact, thing, act or omission whatsoever occurring or existing
at any time up to and including the date on which Employee signs this Agreement,
including, but not limited to, any claims relating to Employee’s employment or
termination from employment or claims of wrongful termination, breach of
contract, fraud, negligent misrepresentation, defamation, infliction of
emotional distress, retaliation, or national origin, race, age, sex, disability,
religious, sexual orientation, or other discrimination or harassment under the
Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans With Disabilities Act, or any other applicable Federal, State, or
local law. Employee hereby acknowledges that Employee has no lawsuits, claims or
actions pending in Employee’s name or on Employee’s behalf against any of the
Released Parties, and also expressly waives any and all remedies that may be
available under any statute or the common law, including, without limitation,
back pay, front pay, other damages, court costs, attorneys’ fees, and
reinstatement. In addition, if any claim is not subject to release, to the
extent permitted by law, Employee waives any right or ability to be a class or
collective action representative or to otherwise participate in any putative or
certified class, collective, or multi-party action or proceeding based on such a
claim in which the Company or any other Released Party is a party.


The Company and Employee agree that the release set forth in this Paragraph F
shall be and remain in effect in all respects as a complete general release as
to the matters released. This release does not extend to any obligations
incurred under this Agreement or the Indemnification Agreement between the
Company and Employee (the “Indemnification Agreement”), and it does not extend
to any claims or rights that cannot be released by Employee as a matter of law.


For the avoidance of doubt, Employee specifically affirms that he is releasing
all known and unknown claims that he has or may have against the parties listed
above.


Nothing in this Agreement shall bar or prohibit Employee from contacting,
seeking assistance from or participating in any proceeding before any federal or
state administrative agency to the extent permitted by applicable law. However,
Employee will be prohibited to the fullest extent authorized by law from
obtaining monetary damages in any agency proceeding in which he does so
participate.


As a condition for the compensation and benefits described in Paragraph A that
would otherwise be due under this Agreement after the Termination Date, Employee
must extend this release of claims through and including the Termination Date by
re-executing this Agreement, without revocation, on the space provided at the
end of this Agreement on or within twenty-one (21) days following the later of
the Termination Date. In the event that Employee

3

--------------------------------------------------------------------------------




fails to re-execute this Agreement in accordance with the preceding sentence in
a timely manner, he shall not be eligible for any payments or benefits that
would otherwise be due under this Agreement after the Termination Date.


G.Consideration of Release Agreement. Employee understands and hereby
acknowledges that he has had the opportunity, if so desired, to take up to
twenty-one (21) days to consider this Agreement. Employee further acknowledges
that the Company is hereby advising him to consult with an attorney prior to
executing this Agreement.


H.Revocation Period. Employee understands and acknowledges that he will have a
period of seven (7) days following his execution of this Agreement in which to
revoke this Agreement by an electronic notice of revocation to be received by
the Company at the following email address: amy.meyer@citrix.com. Any notice of
revocation must be sent by no later than the end of such seven-day period.
Employee further understands that this Agreement shall not become effective
until the eighth day following his execution of this Agreement, and then only if
he has not previously revoked this Agreement as described in the first sentence
of this Paragraph.


I.Non-Disparagement and No Cooperation. Employee agrees he will not, at any time
in the future, make any written or oral statements, or act in any manner that
might disparage or damage the business of the Company. Employee agrees that he
will not counsel or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against the Company and/or any of the other
Released Parties, unless under a subpoena or other court order to do so;
provided that this provision shall not be construed to affect Employee’s right
to participate in any proceeding before a federal or state administrative
agency, including, without limitation, by cooperating with any such agency’s
request for information. In addition, Employee recognizes that the Company’s
business relationships with its customers, distributors, resellers and partners
(collectively, “Customers and Partners”) are very important to the Company, and
that if Employee - who has been an important Company representative in its
dealings with Customers and Partners - makes any statement (directly or
indirectly) to such Customers or Partners about the Company, its employees,
products or otherwise, that is untrue or otherwise may be harmful to the
Company, Employee will be deemed to have violated this Paragraph I.


J.No Admission of Liability. No action taken by the Parties hereto, or either of
them, either previously or in connection with this Agreement shall be deemed or
construed to be (a) an admission of the truth or falsity of any claims
heretofore made or (b) an acknowledgment or admission by either Party of any
fault or liability whatsoever to the other Party or to any third party.


K.Costs. To the extent permitted by law, the Parties shall each bear their own
costs, expert fees, attorneys' fees, and other fees incurred in connection with
this Agreement.


L.Dispute Resolution. In the event of any dispute or claim relating to or
arising out of this Agreement, the Parties' employment relationship, or the
termination of that relationship for any reason, the Parties agree that all such
disputes/claims will be resolved by means of a trial conducted by the superior
or district court in Broward County, Florida. Notwithstanding the foregoing, in
the event of any such dispute/claim, the Parties may agree to mediate or
arbitrate the dispute/claim on such terms and conditions as may be agreed to in
writing by the Parties.


M.Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Employee represents and warrants that there are no
liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.



4

--------------------------------------------------------------------------------




N.No Representations. Each Party represents that it has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Neither Party has relied upon any
representations or statements made by the other Party hereto which are not
specifically set forth in this Agreement.


O.Insider Trading. Employee acknowledges and reaffirms his continuing
obligations under the Citrix Systems, Inc. Statement of Company Policy Regarding
Insider Trading and Disclosure of Material Non-Public Information (the “Insider
Trading Policy”), and agrees that these obligations continue to apply following
the Termination Date, until such time as any material, nonpublic information
possessed by Employee has become public or is no longer material, but not to
exceed twelve (12) months. Without limiting the foregoing, Employee acknowledges
and agrees that he shall continue to be subject to the remainder of any
Quarterly Black-Out or Special Black-Out (as defined in the Insider Trading
Policy), if such black-out period was instituted prior to the Termination Date.


P.Litigation and Regulatory Cooperation. Employee agrees to cooperate with the
Company in the defense or prosecution of any claims or actions now in existence
or which may be brought in the future against or on behalf of the Company or any
of its subsidiaries which relate to events or occurrences that transpired prior
to the Termination Date. Employee’s cooperation in connection with such claims
or actions shall include, without limitation, being reasonably available to meet
with counsel to prepare for discovery or trial and to act as a witness on behalf
of the Company at mutually convenient times. Employee further agrees he will
cooperate fully, but with a reasonable time commitment, with the Company in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired prior to the Termination Date. The Company will
reimburse Employee for any expenses incurred during activities reasonably
performed at the Company’s request pursuant to this Paragraph P, subject to the
same standards and procedures as apply to business expense reimbursements
pursuant to the Company’s Travel and Expense reimbursement policy. In addition,
to the extent that Employee expends any time in providing cooperation services
to the Company, at any time after January 15, 2016, the Company shall compensate
Employee at an hourly rate based on his final base annual salary rate.


Q.Severability. In the event that any provision hereof becomes or is declared by
a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.


R.Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning Employee's separation
from the Company, and supersedes and replaces any and all prior agreements and
understandings concerning Employee's relationship with the Company and his
compensation by the Company, with the exception of the Amended Confidentiality
Agreement, the Indemnification Agreement and any equity award agreements between
the Parties. Employee acknowledges and agrees that the Amended Confidentiality
Agreement shall remain in full force and effect in accordance with its terms.


S.No Oral Modification. This Agreement may only be amended in a writing signed
by Employee and the Vice President of Human Resources of the Company.


T.Governing Law. This Agreement shall be governed by the laws of the State of
Florida (without regard to the principles of conflict of laws thereof).


U.Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.



5

--------------------------------------------------------------------------------




V.Confidentiality. Employee agrees that he shall not disclose the existence or
any of the terms of this Agreement to any person or entity other than his
spouse, counsel, or financial advisor, except as such disclosure may be required
to respond truthfully to a subpoena or other compulsory legal process.


W.Voluntary Execution of Agreement. By signing below the Parties confirm that
each has carefully read and reviewed this Agreement. Employee acknowledges that
he fully understands all of the terms and conditions of this Agreement and has
not relied upon any other representations by the Company or the employees or
agents of the Company concerning the terms of this Agreement. Each Party hereby
executes and delivers this Agreement freely and voluntarily.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

6

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.




 
CITRIX SYSTEMS, INC.
By:
By:
Name: Al Monserrat
Name:
Date: January 12, 2015
Title:
 
Date:
























7

--------------------------------------------------------------------------------








***********************************************


By re-signing this Agreement on or within 21 days following the Termination
Date, I hereby extend the release of claims set forth in Paragraph F above so as
to include any and all such claims that exist or arise at any time up to and
including the date on which I re-sign this Agreement below. I hereby acknowledge
and agree that I have been paid in full all wages and compensation (including,
without limitation, base salary, bonuses, incentive compensation, and
vacation/paid time off) and benefits that I earned during my employment with the
Company (including, without limitation, any wages and benefits that I earned
during the Transition Period). I understand that I may revoke this extension of
the release of claims at any time within the seven (7) day period following my
re-execution of this Agreement, which revocation must be delivered by email
notice in the manner described in Paragraph H. I further understand that my
re-execution of this Agreement below in a timely manner and without revocation
is a material inducement to the Company in offering me the payments and benefits
otherwise due with respect to the period after the Termination Date and is a
condition to such payments and benefits.




Dated: ________ __, 2015                                
Al Monserrat













8